Citation Nr: 0208117	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  00-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for ulcer disease 
secondary to service-connected bilateral knee disability.

2.  Entitlement to service connection for ulcer disease on a 
direct basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1992.

This appeal originates from a November 1999 rating decision 
in which the RO denied the claim of entitlement to service 
connection for ulcer disease.  The veteran submitted a notice 
of disagreement in November 1999 and a statement of the case 
was issued in December 1999.  The veteran perfected her 
appeal to the Board of Veterans Appeals (Board) in December 
1999.  The veteran provided testimony before the undersigned 
Board Member during a hearing conducted at the RO in July 
2001.

The Board notes the RO adjudicated the claim for service 
connection for ulcer disease on a de novo basis, to include 
as secondary to service-connected knee disability.  However, 
as explained in more detail below, while the claim for 
service connection on a direct basis is a new claim, the 
claim for secondary service connection is subject to a prior 
final denial.  The Board must conduct an independent review 
of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996).  As such, the Board has 
characterized the appeal as encompassing the two issues set 
forth on the title page of the decision.  

FINDINGS OF FACT

1.  In a November 1995 rating decision, the RO denied service 
connection for ulcer disease claimed as secondary to a 
service connected bilateral knee disorder.  Although notified 
of the denial that same month, the veteran did not appeal the 
denial.

2.  New evidence associated with the claims file since the 
November 1995 rating decision is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The veteran is service-connected for a bilateral knee 
disability.  During and after service, nonsteroidal anti-
inflammatory drug (NSAID) therapy was prescribed as treatment 
for this disability.

4.  In March 1995, the veteran was diagnosed with ulcer 
disease.

5.  The report of a VA examination, conducted in September 
1995, contains an opinion to the effect that the ulcer 
diagnosed in March 1995 was most likely caused by NSAID 
therapy.

6.  VA medical records, to include the March 1995 medical 
opinion and recent treatment records, along with the 
appellant's testimony, indicate that she experiences a 
recurrent ulcer with periods of remission.

7.  As the veteran's claim for service connection for ulcer 
disease, secondary to service-connected disability and the 
treatment therefore, has been approved by this decision, the 
claim for service connection on a direct basis is rendered 
moot.


CONCLUSIONS OF LAW

1.  The RO's unappealed November 1995 decision denying 
service connection for ulcer disease claimed as secondary to 
service-connected knee disability, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2001).

2.  The evidence associated with the claims file since the 
November 1995 decision is new and material; thus, the 
requirements to reopen the claim of entitlement to service 
connection for ulcer disease as secondary to service 
connected knee disability have been met and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  The veteran's ulcer disease is proximately due to or the 
result of treatment for the veteran's service-connected 
bilateral knee disability.  38 U.S.C.A. §§ 1110, 5103(A), 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.310 
(2001)

4.  The appeal on the issue of entitlement to service 
connection for ulcer disease on a direct basis is moot, as 
there is no longer a justiciable case or controversy on the 
question of service connection for ulcer disease before the 
Board.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary service connection

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail, below, and in view 
of the Board's favorable disposition on the both the petition 
to reopen and the merits of the secondary service connection 
claim, the Board finds that the passage of the VCAA and 
implementing regulations does not prevent the Board from 
rendering a decision on the claim on appeal at this time, and 
that all notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

Service connection is warranted for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that secondary service connection can be granted and 
compensation paid for the degree of additional disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The claim for service connection for ulcer disease claimed as 
secondary to service connected knee disability, and the 
treatment therefore, previously was considered and denied in 
November 1995.  The current appeal arises from the veteran's 
attempt to reopen this claim; hence, the laws and regulations 
governing finality and reopening of previously disallowed 
claims are pertinent to the appeal.  

Because the veteran did not appeal November 1995 RO decision, 
that final decision based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  However, pertinent law and regulation provides that 
if new and material evidence has been presented or secured 
with respect to a claim which has been disallowed, the claim 
may be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the 1997 denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

A review of the evidence of record at the time of the 
November 1995 denial shows that the RO granted service 
connection for right and left knee disabilities in a rating 
decision of August 1992.  It was noted in the rating decision 
that the veteran was prescribed NSAID as treatment.  Private 
medical records, from Rapides Regional Medical Center, dated 
in March 1995, show a diagnosis of abdominal pain secondary 
to ulcer disease.  The veteran was treated with a gastro-
intestinal "cocktail".  She was instructed to discontinue 
her use of Motrin and to use Tylenol instead.  The report of 
a VA esophagogastroduodenoscopy, performed in September 1995, 
shows a normal study, however, the examiner stated that the 
ulcer diagnosed six months prior was most likely caused by 
the veteran's NSAID therapy.  The RO essentially denied the 
claim for secondary service connection on the basis that 
there was no current medical evidence establishing that the 
veteran suffered from the claimed disability.  

Evidence submitted subsequent to the November 1995 denial 
includes the report of a VA upper gastro-intestinal and small 
bowel study, conducted in May 2001, which shows an impression 
of suspicious duodenal ulcer, and medical treatise evidence. 
The Board finds that this additional medical evidence is 
"new" in the sense that it was not previously of record.  It 
is also "material" for purposes of reopening the claim for 
service connection for a ulcer disease.  The medical records 
reflect contemporaneous treatment for ulcer problems, as well 
as treatise evidence that further supports a link between 
NSAIDs treatment and ulcer disease.  The Board finds that the 
additional evidence bears directly and substantially upon the 
specific matter under consideration (whether the criteria for 
secondary service connection for ulcer disease are met), and, 
thus, is so significant that it must be considered to fairly 
decide the merits of the claim.  As new and material evidence 
has been presented, the claim must be reopened and considered 
on the merits.  

After considering the evidence in its entirety, the Board is 
persuaded that the criteria for secondary service connection 
for ulcer disease are met.

During the veteran's July 2001 Board hearing, she testified 
that she was first diagnosed with ulcer disease in March 1995 
and she was told to discontinue the Motrin she had been 
prescribed as treatment for her service connected bilateral 
knee disability.  She stated that follow-up evaluation for 
ulcer disease in September 1995 by VA showed no current 
ulcer, however, the examiner commented that the ulcer 
previously found had been caused by NSAID.  The veteran 
reported current treatment for ulcer disease in the form of 
Prevacid, prescribed by Dr. Angel.  She reported that 
although her symptomatology remains, it is not as severe.

The Board finds that the medical evidence of record 
essentially supports the veteran's assertions that she still 
has an ulcer condition as a consequence of prior NSAIDS 
therapy for her service-connected bilateral knee disability.  
As indicated above, the veteran developed an ulcer in March 
1995 as a consequence of NSAID therapy for her service 
connected bilateral knee disability.  Although a study 
conducted six months later showed no active ulcer at that 
time, subsequent medical records, and the testimony and 
statements of the veteran indicate that her ulcer disability 
is likely a recurrent condition with periods of remission.  
Under these circumstances, the Board finds that service 
connection for ulcer disease is warranted.  

II.  Direct service connection

In connection with the current appeal, the veteran also has 
claimed, alternatively, that service connection for ulcer 
disease, on a direct basis, is warranted.

Based on evidentiary record described above, the Board has 
reopened and granted the veteran's claim for secondary 
service connection for ulcer disease as the result of NSAIDs 
treatment for her service connected bilateral knee 
disability.  Consequently, this action has rendered moot the 
issue of entitlement to direct service connection for ulcer 
disease because the benefit sought on appeal was fully 
granted.  As there remains no justiciable case or controversy 
before the Board on the issue of service connection for ulcer 
disease, the claim for service connection for ulcer disease 
on a direct basis must be dismissed.  See 38 U.S.C.A. 
§ 7105(d)(5); 38 C.F.R. § 20.101 (2001).



ORDER

New and material evidence to reopen the claim for service 
connection for ulcer disease secondary to service-connected 
bilateral knee disability has been submitted, and service 
connection for a duodenal ulcer is granted.

The issue of service connection for ulcer disease on a direct 
basis is dismissed.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

